[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                           NOVEMBER 12, 2010
                              No. 09-12191
                                                               JOHN LEY
                        ________________________                CLERK

                     D.C. Docket No. 07-00349-CR-1-CG

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

ARACELY LOPEZ,
RAMON GARZA, JR., a.k.a. Sonny,
ELDA LOPEZ,

                                                       Defendants-Appellants.
                        ________________________

                 Appeals from the United States District Court
                    for the Southern District of Alabama
                        ________________________
                            (November 12, 2010)

Before TJOFLAT, CARNES and COX, Circuit Judges.

PER CURIAM:

     This appeal arises out of the prosecution of three defendants for crimes

involving the distribution of drugs and money laundering. The Defendants are:
Ramon Garza, Jr., Aracely Lopez, and Elda Lopez.1                       Garza challenges his

convictions. Aracely and Elda challenge both their convictions and their sentences.

We affirm.

                                      I. BACKGROUND

                                  A. The Drug Conspiracy.

      The investigation of a cocaine distribution cell led police to Alvin Knox, a

major cocaine distributor in Alabama. Knox was arrested and, pursuant to a plea

agreement, pleaded guilty and agreed to provide assistance to the Government in

exchange for the Government’s promise to make his cooperation known to the court

at sentencing. Alvin Knox’s cooperation ultimately led law enforcement to the

Defendants, who had supplied Knox with drugs.

      In April 2008, a federal grand jury issued a twenty-three count indictment

charging Garza, Aracely, and Elda with various crimes involving the distribution of

drugs and money laundering. Count One charged that, from about January 2001 until

about December 31, 2006, the Defendants conspired with each other and with Alvin

Knox, his father Benjamin,2 and others, to possess with intent to distribute

approximately 315 kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and


      1
          To avoid confusion, we will refer to Aracely and Elda by their first names.
      2
          We will refer to Alvin and Benjamin Knox by their first names for the sake of clarity.

                                                 2
846. Count Two charged that, from about January 2001 until about December 31,

2006, the Defendants conspired with each other and with Alvin, Benjamin, and

others, to commit money laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i)

and (h). Counts Three through Twenty-two charged money laundering in violation

of 18 U.S.C. § 1956(a)(1)(B)(i). Specifically, Garza was charged in Counts Three

and Four; Aracely was charged in Counts Three through Nine, Eleven through

Eighteen, and Twenty through Twenty-two; and Elda was charged in Counts Ten and

Nineteen.   Count Twenty-three charged Garza with possessing with intent to

distribute approximately 280 pounds of marijuana, in violation of 21 U.S.C. §

841(a)(1). The indictment also contained a forfeiture count that is not at issue on this

appeal.

      The Government presented its case-in-chief by piecing together the conspiracy

from the ground up. The Government led off with testimony from three convicted

drug distributors who testified that they purchased their drugs–primarily cocaine but

also marijuana–from Alvin and Benjamin. The distributors under Alvin who testified

included Tony Preston, Derrick Coston, and Kerry Coston. Alvin testified that he

also distributed drugs to at least three other distributors: Steven Preston, Gerard

Terrell, and Eric White.




                                           3
      Tony Preston testified that during one period he was selling ten kilograms of

cocaine obtained from Alvin every week. Derrick Coston received a kilogram of

powder cocaine from Alvin each week from 1999 to 2003. Kerry Coston testified

that he received ten kilograms of cocaine per month from Alvin from 1999 until 2003.

Alvin also provided Eric White and Gerard Terrell with ten kilograms of cocaine

every month during that period.

      Alvin and Benjamin were running two family businesses: their lucrative drug

distribution business and a car lot and towing service, known as Premier Auto Sales.

Premier Auto was owned by Alvin. By Alvin’s own admission, that business served

as a front to “cover up” and “legitimize” his drug money. (Dkt.168 at 121.)

      Alvin testified at the Defendants’ trial. He said that his father, Benjamin,

introduced him to the drug distribution business in 1999 and supplied him with drugs.

Benjamin, in turn, originally received his drugs from a man named Paul Harris. But

Benjamin and Harris parted ways and that is when the Defendants entered the picture.

      Alvin testified that he first met Garza and Aracely in late 2000, but that his

father had met Garza earlier. Aracely was Garza’s wife. Alvin first met Aracely’s

daughters, including Elda, sometime during 2000 or 2001.

      Alvin’s initial meeting with Garza and Aracely occurred in a hotel room in a

Texas town near the Mexican border. Benjamin was also at that meeting. The next

                                          4
day, Benjamin and Alvin visited Garza and Aracely’s residence before traveling with

Garza to a trailer. At the trailer, Garza had some money that had been matted together

sitting in a pot of water. Benjamin and Garza discussed how to separate the money,

and Garza gave the money to Benjamin to see if Benjamin could separate it. Federal

agents recovered that money when they executed a search warrant at one of Alvin’s

two houses in Tuskegee, Alabama, in March 2001.

      A business relationship developed out of Benjamin and Alvin’s initial meeting

with Garza and Aracely. In early 2001, Benjamin began making trips to Texas every

few weeks to pick up drugs. Aracely’s brother was the source of the cocaine.

Benjamin would drive to Texas in different Lincoln Town Cars. Cash would be

hidden in secret compartments behind the dash. Garza would tell Benjamin where the

delivery would occur, and Benjamin would pick up approximately eight to eleven

kilograms of cocaine on every trip. He would return to Alabama with the cocaine

hidden in the secret compartments, and Benjamin and Alvin would then distribute the

cocaine to their crew for sale.

      This distribution arrangement worked well for a time, but it was not without

setbacks. On February 20, 2001, Alvin was arrested in the Atlanta airport after

authorities discovered approximately $80,000 in cash strapped around his waist and

his girlfriend’s waist. He was flying to Texas to deliver that money to Benjamin, who

                                          5
had already driven there. Alvin and Benjamin had planned to give the money to

Garza as a payment for drugs. But Alvin’s airport arrest was not the biggest setback

in the drug distribution scheme; that occurred in 2002.

      In 2002, Alvin purchased a Chevy Tahoe from an auto dealer in Montgomery,

Alabama, and had it registered in Benjamin’s name. At trial, Alvin testified that

Garza had installed hidden compartments in the Tahoe. Garza and Aracely then

traveled to Alabama to pick up the Tahoe, which they drove to New York. Once the

Tahoe arrived in New York, it was to be loaded with fifty or more kilograms of

cocaine. The plan was for Garza and Aracely to retrieve the Tahoe after it had been

loaded with cocaine and return it to Benjamin. Things did not go as planned.

      Former New York City police officer Edgardo Torres testified that on the

afternoon of April 4, 2002, he was flagged down by a shop owner who said that

someone in the building across the street had a gun. The building across the street

was a large garage. Inside the garage, Torres observed three men standing over

people on the ground and striking them. When Torres and his partner drew their

weapons, the attackers fled. The police cornered and captured one of the attackers

before returning to check on the victims, who turned out to be Garza and Aracely.

They explained to the police that they were in the garage to pick up a vehicle and that

the attackers had intended to rob them. The vehicle was the same Chevy Tahoe that

                                          6
Alvin had purchased and registered in Benjamin’s name. Garza and Aracely said it

belonged to a friend.

      The police took Garza and Aracely to a hospital. The two were being treated

as victims at that point, and the police did not watch them closely. Garza and Aracely

took advantage of the situation and skulked away from the hospital. Meanwhile, back

at the precinct, the attacker who was arrested explained that he was there to rob

Aracely and Garza because there were drugs in the vehicle.

      Because the garage was about to close for the evening, the owner moved the

Tahoe to a parking garage across the street so that Garza could retrieve it. The police

returned to the area near the garage, where they waited for the couple to return to pick

up the Tahoe. Garza and Aracely arrived in separate vehicles. Aracely departed

unimpeded, but when Garza tried to drive the Tahoe out of the parking garage, the

police arrested him. Garza consented to a search of the vehicle, and the search turned

up eleven kilograms of cocaine hidden in a secret compartment underneath the rear

window. Alvin testified that Garza told him that not all of the cocaine was

discovered; some of it remained hidden in the vehicle after the initial police search.

      Garza was incarcerated after his arrest, and the Tahoe and drugs were

confiscated. After Garza’s incarceration, Alvin and Benjamin did business with

Aracely directly. Because Aracely had difficulty speaking English, Benjamin and

                                           7
Alvin communicated with her through her daughters, Elda and Belinda Lopez.3 Alvin

testified that his first conversation with Elda occurred about two to six months after

Garza was incarcerated. Alvin spoke to Aracely through Elda over the telephone and

in person. On at least one occasion, Elda flew to Mobile, Alabama, to discuss drugs

with Alvin. Alvin testified that, based on the nature of the conversations he had with

and through Elda, there was no way that Elda did not know that the conversations

concerned drug deals.

      As a result of the conversations he had with Aracely through Elda, Alvin

arranged two cocaine deals. The sales occurred during 2002. The first deal involved

102 kilograms of cocaine, and the second involved 109 kilograms. The cocaine was

delivered to Premier Auto in two shipments by an eighteen-wheeler, and it was

hidden in the refrigeration unit of the truck. Alvin and Benjamin arranged to pay

Aracely for the cocaine at a later date. They successfully paid Aracely $1.2 million

in cash for the cocaine, but they ran into trouble attempting to deliver the rest of the

payment.

      In January 2003, Benjamin was stopped by police while driving a Lincoln

Town Car through Refugio, Texas. The officer who stopped him discovered bundles

of money wrapped in green cellophane hidden in a secret compartment in the car’s

      3
          Belinda Lopez, who was also charged in the indictment, remains a fugitive.

                                                8
dashboard. Law enforcement seized about $340,000. Alvin testified that Benjamin

was en route to deliver the money to Aracely when he was stopped. This money was

to be payment for the cocaine that Alvin and Benjamin had already received.

Aracely’s daughters called and had discussions with Alvin about the lost payment.

      In 2004, Garza was released from prison. He contacted Benjamin, so Alvin

said, “to reestablish the relationship” with the Knoxes. (Dkt.168 at 263.) Garza

agreed to sell Benjamin approximately 300 pounds of marijuana. Using an eighteen-

wheeler, Garza delivered the marijuana to a property that Benjamin owned in Eutaw,

Alabama. Garza returned on a later date to collect payment for the marijuana. During

another trip to Alabama, Garza asked Alvin for money to pay off the debt Alvin and

Benjamin owed Aracely as a result of Benjamin’s run-in with the law in Texas. Alvin

gave Garza $300,000 for delivery to Aracely. After Alvin made that payment to

Garza, Aracely stopped contacting him about the drug debt.

                               B. Money Laundering

      The Government introduced evidence concerning the Defendants’ businesses

and financial transactions in an effort to carry its burden of proof on the money

laundering counts. The Government’s position was that Garza, Aracely, and Elda

used banking transactions and sham businesses to disguise their drug distribution

income as legitimate wealth.

                                         9
      Travis Ward, a construction worker from Arkansas, testified that, in 2003, he

became aware that a friend of his, Richard Finch, was selling marijuana. Ward helped

Finch hide 400 pounds of marijuana, after which Finch gave Ward money and

instructed him to purchase two cashier’s checks. Ward testified that the money was

drug proceeds. On October 4, 2003, Finch took Ward to two banks. Following

Finch’s instructions, Ward purchased one cashier’s check for $9,000 and another for

$3,000. The first check was made out to Jesus Garza, and the second check was made

out to Irma Garza.4 After purchasing the checks, Ward gave them to Finch. The

Government traced the cashier’s checks and determined that they were each endorsed

by the payees and by Aracely and deposited into one of Aracely’s bank accounts on

October 6, 2003. The next day, Aracely wrote a counter check for $12,000–the sum

total of the two cashier’s checks–and cashed it. Counts Three and Four charged

Garza and Aracely with substantive counts of money laundering based on the

purchases of the $3,000 and $9,000 checks. Count Five charged Aracely with money

laundering based on the purchase of a $12,000 check.

      The Government also introduced the testimony of Special Agent Victor

Henken, who works with the criminal investigations unit of the Internal Revenue

Service. Henken had conducted an investigation aimed at identifying money

      4
          It is unclear from the record whether these two people are relatives of Ramon Garza.

                                                10
laundering financial transactions committed by Garza, Aracely, and Elda. Henken

discussed various companies with which the Defendants were affiliated from 2000

through 2006. He relied heavily on the Defendants’ tax records in conducting his

investigation.

      Henken testified that in 2000 and 2001, Aracely reported income from a

Schedule C business known as Espinos Cap Sales on her individual tax returns.

Henken explained that in a Schedule C business, the individual filing the tax return

is in business for herself. From 2000 to 2006, Espinos Cap Sales made no filings

with the IRS. In 2002 and 2003, Aracely reported income from another Schedule C

business, Textiles BISE, that made no filings with the IRS from 2000 to 2006.

      Elda reported income from Custom Clay Products in 2003, listing it as a

Schedule C business. She also had income from Custom Clay in 2004 and 2005, but

for those years the income was reported on a W-2 tax form as wages rather than as

Schedule C income. In 2004 and 2005, Aracely reported wage income from Custom

Clay. From September 2000 until March 29, 2001, Garza stayed at a halfway house

following a term of incarceration. He filed paperwork with the halfway house stating

that his employer during that period was Custom Clay Products. Alfredo Saenz, a

former friend of Garza, testified that Garza had used Custom Clay’s vehicles to

transport drugs.

                                        11
      Custom Clay filed no corporate income tax returns for any year after 2000, but

it did file highway use tax forms from 2001 to 2005, indicating that the business was

operating trucks during those years. Agent Henken found it noteworthy that Custom

Clay did not file income tax returns despite having trucks on the road, saying, “[Y]ou

would think that those trucks would be generating income that would be reported on

an income tax return. But I did not find any income tax returns.” (Dkt.170 at 588.)

      On documents other than tax filings, Aracely claimed that a business called San

Francisco Warehouse was her principal employer. That company did not file income

tax records between 2000 and 2006. In 2007, Aracely made a Schedule C filing

related to San Francisco Warehouse, but that filing provided only gross income. In

other words, it did not list any business expenses associated with purchases of

inventory. Agent Henken considered the absence of listed business expenses an

anomaly, stating that “[n]ormally if you have a warehouse you would buy the goods

that go into the warehouse and then sell those goods.” (Dkt.170 at 586.) He testified

that the lack of records indicating the cost of goods sold made it seem as if the

business was just given items to sell. He further observed that none of the Schedule

C filings made by the Defendants listed business expenses, and that it appeared that

the Defendants were using Schedule C filings to explain instances when they received

money that was not listed on a W-2 form as wages.

                                         12
       Agent Henken also described the results of a search carried out at the San

Francisco Warehouse in Rio Grande City, Texas. He found no accounting software,

spreadsheets, or summaries of business income or expenses on a computer seized

from the warehouse. While Henken did recover some spiral notebooks and note cards

containing what appeared to be accounts receivable related to sales of furniture in

2007 and 2008, he did not find any corresponding totals of accounts receivable as

would be expected in a functioning and ongoing business.

       Henken said that businesses are often used as fronts to disguise the proceeds

of drug trafficking and that a business that would otherwise fail could be kept afloat

by an infusion of drug money. He discussed multiple purchases of furniture made by

Aracely and Elda from wholesalers between 2004 and 2006, and testified that those

purchases were made for sale rather than personal use. Most of the purchases were

made by Aracely, with very few purchases made in Elda’s name. Also, most of the

purchases were accomplished by wire transfer rather than check. Henken testified

that he noticed irregular influxes of unexplained cash into San Francisco Warehouse

just before large payments, such as furniture purchases, were made. Henken had

observed that pattern of activity in other businesses serving as a front for illegal

activity.




                                         13
      Agent Henken also testified that “the purchase of furniture, potentially as a

cover load, would represent money-laundering transactions.” (Dkt.170 at 646.)

Alvin testified that, before Garza was arrested in New York, Garza told him that

buying furniture by the truckload would be a good way to conceal the transport of

drugs and drug proceeds, and that after the drugs were transported, the furniture could

be sold. Counts Six, Seven, Nine, Eleven, Sixteen, and Twenty through Twenty-two

each charged Aracely with a substantive count of money laundering related to

furniture purchases for San Francisco Warehouse.

      Finally, Agent Henken described his analysis of the bank records for accounts

belonging to Garza, Aracely, Elda, and Belinda. He determined that, from 2000

through 2006, those four individuals deposited $249,842 in cash into their accounts.

Henken noted that the total of cash deposits exceeded the combined adjusted gross

income of $166,767 that Garza, Aracely, Elda, and Belinda reported during that same

period. He also observed that the cash deposits appeared not to be of a regular

amount or on a recurring basis, but instead were sporadic. He noted that just after

large cash deposits would be made a large check or wire transfer would be issued.

According to him, that pattern of activity is indicative of money laundering. (Dkt.170

at 606-07.)




                                          14
      Counts Twelve, Thirteen, Fourteen, Fifteen, Seventeen, and Eighteen charged

Aracely with money laundering based on cash deposits into her bank accounts.

Counts Ten and Nineteen similarly charged Elda. Each of those alleged transactions

involved cash in an amount below the $10,000 reporting threshold.

                           C. Conviction and Sentences.

      The jury found the Defendants guilty as charged on all counts. Garza was

sentenced to life imprisonment on Count One; 240 months imprisonment on Counts

Two, Three, and Four; and 120 months imprisonment on Count Twenty-three. All

his sentences run concurrently. The district court sentenced Aracely to 240 months

imprisonment on each of Counts One through Nine, Eleven through Eighteen, and

Twenty through Twenty-two, all sentences to run concurrently. The district court

sentenced Elda to concurrent sentences of 144 months imprisonment for Counts One,

Two, Ten and Nineteen.

                          II. STANDARD OF REVIEW

      The Defendants’ insufficiency of the evidence arguments were properly

preserved for our review by timely Rule 29 motions for judgment of acquittal. We

review the denial of a motion for acquittal de novo. United States v. Tampas, 493

F.3d 1291, 1287 (11th Cir. 2007). In reviewing the denial of a motion for acquittal,

this court asks whether, after viewing the evidence in the light most favorable to the

                                         15
prosecution, would any rational trier of fact have found all the essential elements of

the crime beyond a reasonable doubt. United States v. Eckhardt, 466 F.3d 938, 944

(11th Cir. 2006), cert denied, 549 U.S. 1230, 127 S. Ct. 1305 (2007). Arguments

raised for the first time on appeal are reviewed for plain error. United States v.

Dennis, 237 F.3d 1295, 1300 (11th Cir. 2001).

                                 III. DISCUSSION

         A. The Record Supports Garza’s Count One Drug Distribution
                          Conspiracy Conviction.

      Garza contends that his conviction on Count One must be reversed because the

evidence presented at trial demonstrated multiple conspiracies, rather than the single

drug conspiracy charged in the indictment. Garza admits that “the evidence supports

a conspiracy involving the named Defendants prior to” Garza’s April 2002 arrest.

(Appellant Garza’s Br. at 18.) He argues, however, that his arrest ended that

conspiracy, and that prosecution for it is therefore barred by the five-year statute of

limitations. See 18 U.S.C. § 3282(a). According to Garza, Aracely began a new

conspiracy with Alvin and Benjamin after his arrest, and he had nothing to do with

that conspiracy.

      Because Garza did not raise his material variance argument in the district court,

we review only for plain error. Dennis, 237 F.3d at 1300. “We will not reverse a



                                          16
conviction ‘because a single conspiracy is charged in the indictment while multiple

conspiracies may have been revealed at trial unless the variance is [1] material and

[2] substantially prejudicial to the defendant.’” United States v. Edouard, 485 F.3d

1324, 1347 (11th Cir. 2007) (quoting United States v. Alred, 144 F.3d 1405, 1414

(11th Cir. 1998)). “The question of whether the evidence establishes a single

conspiracy is a factfinding for the jury and, even if multiple conspiracies arguably

exist, there will be no variance if, viewing the evidence in the light most favorable to

the Government, a reasonable trier of fact could have found beyond a reasonable

doubt the existence of a single conspiracy.” United States v. Adams, 1 F.3d 1566,

1584 (11th Cir. 1993) (citation omitted). Only if there is no evidentiary foundation

for the jury’s finding of a single conspiracy will we need to determine whether the

variance substantially prejudiced the defendant. United States v. Richardson, 532

F.3d 1279, 1284 (11th Cir. 2008). When determining whether the jury could have

found a single conspiracy, we consider: “(1) whether a common goal existed; (2) the

nature of the underlying scheme; and (3) the overlap of participants.” Id. (quoting

United States v. Moore, 525 F.3d 1033, 1042 (11th Cir. 2008)).

      We generally “define the common goal element as broadly as possible,” id.,

and we define the word “common” to mean “‘similar’ or ‘substantially the same’

rather than ‘shared’ or ‘coordinate.’” Richardson, 532 F.3d at 1285 (quoting United

                                          17
States v. Calderon, 127 F.3d 1314, 1327 (11th Cir. 1997)). As Garza admits, there

was a common goal: the distribution of drugs to Alvin and Benjamin. See Calderon,

127 F.3d at 1327 (“First, a common goal, that of cocaine importation and distribution,

existed in this case.”); Adams, 1 F.3d at 1583–84 (common goal requirement satisfied

where defendants shared goal of importing marijuana).

      In addition, as Garza concedes, the underlying scheme remained the same

throughout the period alleged in the indictment. (Appellant Garza’s Br. at 20.) Both

before and after his incarceration in 2002, the drugs and the cash payments were

hidden in motor vehicles while being transported. Additionally, both before and after

Garza’s incarceration, Benjamin and Alvin received the drugs for distribution in

Alabama. See Moore, 525 F.3d at 1043 (finding single underlying scheme where the

two defendants achieved common goal in similar manner); United States v. Alred, 144

F.3d 1405, 1415 (11th Cir. 1998) (finding single underlying scheme where the

allegedly multiple conspiracies were virtually the same).

      There was virtually complete overlap of participants in what Garza argues were

two separate drug distribution conspiracies. The only person he claims was in the

pre-incarceration conspiracy, but not the post-incarceration conspiracy, is Garza

himself. But Garza’s arrest and incarceration in 2002 did not end the original

conspiracy; “[a] conspiracy is presumed to continue until its objectives have been

                                         18
abandoned or accomplished.” Richardson, 532 F.3d at 1286 (citation omitted). The

objective of the conspiracy in this case—continually supplying Alvin and Benjamin

Knox with drugs for distribution in Alabama—was not abandoned or accomplished

when Garza was arrested in 2002, but continued thereafter.

      Nor did Garza’s arrest automatically trigger his withdrawal from the original

conspiracy or signal the end of his participation in it. See United States v. Gonzalez,

940 F.2d 1413, 1427 (11th Cir. 1991) (“[N]either arrest nor incarceration

automatically triggers withdrawal from a conspiracy.”); United States v. Finestone,

816 F.2d 583, 589 (11th Cir. 1987) (“A mere cessation of activity in the conspiracy

is not sufficient to establish withdrawal.”). Garza attempts to sidestep that principle

of law by pointing to testimony that, after he was released from prison in 2004, he

told a friend that he had ended his relationship with Aracely because she “had been

working with his connection . . . in Alabama.” (Dkt.169 at 478.) However, other

testimony indicated that Garza’s incarceration did not end his involvement in the

conspiracy. For instance, Alvin testified that, after Garza was released from prison,

Garza asked him about a debt that Alvin and Benjamin owed Aracely for drugs. And,

Garza collected money to pay that debt. Alvin also said that Aracely stopped

contacting him about that debt after he paid Garza.




                                          19
      In light of the evidence demonstrating a common plan, a consistent underlying

scheme, and overlapping participants, a reasonable jury could find the existence of

a single conspiracy beyond a reasonable doubt. Richardson, 532 F.3d at 1284.

Furthermore, in light of the testimony at trial, a jury could reasonably find that Garza

continued to participate in the conspiracy following his release from prison in 2004.

Garza’s challenge to his conviction on Count One fails.

          B. The Record Supports Aracely and Elda’s Count One Drug
                    Distribution Conspiracy Convictions.

      Aracely and Elda contend that the evidence is insufficient to sustain their

convictions on Count One for conspiracy to possess with the intent to distribute

cocaine, in violation of 21 U.S.C. § 846. In evaluating sufficiency of the evidence,

we assume that the jury made all credibility choices in favor of the verdict. United

States v. Valencia-Trujillo, 573 F.3d 1171, 1185 (11th Cir. 2009). Furthermore, “‘we

must determine whether the evidence, construed in the light most favorable to the

government, would permit the trier of fact to find the defendant guilty beyond a

reasonable doubt.’” United States v. Brown, 415 F.3d 1257, 1270 (11th Cir. 2005)

(quoting United States v. Burstyn, 878 F.2d 1322, 1324 (11th Cir. 1989). “It is not

enough for a defendant to put forth a reasonable hypothesis of innocence, because the

issue is not whether a jury reasonably could have acquitted but whether it reasonably



                                          20
could have found guilt beyond a reasonable doubt.” United States v. Thompson, 473

F.3d 1137, 1142 (11th Cir. 2006) (citation omitted).

      “To sustain a conviction for conspiracy to possess cocaine with intent to

distribute, the government must prove beyond a reasonable doubt that (1) an illegal

agreement existed; (2) the defendant knew of it; and (3) the defendant, with

knowledge, voluntarily joined it.” United States v. McDowell, 250 F.3d 1354, 1365

(11th Cir. 2001). “An agreement may be proved by either direct or circumstantial

evidence and a common scheme or plan may be inferred from the conduct of the

participants or from other circumstances.” United States v. Diaz, 190 F.3d 1247,

1254 (11th Cir. 1999). The government need not prove “that a defendant knew every

detail or that he participated in every stage of the conspiracy.” Id. Instead, the

government need only prove “that the defendant knew the essential nature of the

conspiracy.” United States v. Miranda, 425 F.3d 953, 959 (11th Cir. 2005) (quotation

marks and citation omitted).

      Aracely contends that the Government failed to prove that she conspired to

possess with intent to distribute approximately 315 kilograms of cocaine. She argues

that Alvin’s testimony was not worthy of belief because he was seeking a reduced

sentence. That argument is meritless. We will not review credibility determinations

made by the jury unless the testimony is “incredible as a matter of law,” United States

                                          21
v. Chastain, 198 F.3d 1338, 1351 (11th Cir. 1999), and testimony is incredible as a

matter of law only when it is “unbelievable on its face.” Calderon, 127 F.3d at 1325

(quotation marks and citation omitted). The fact that a witness engaged in criminal

activities, consistently lied in the past, and thought that his testimony would benefit

him does not make his testimony incredible as a matter of law. Id. (citation omitted).

      Aracely also argues that Alvin’s testimony, even if believed, establishes at most

that her role in the conspiracy extended to only 211 kilograms of cocaine, rather than

the approximately 315 kilograms charged in the indictment. In support of that

argument, Aracely claims that the evidence presented by the Government was

insufficient to establish that she was aware of or involved in Garza’s drug dealings

before his arrest or that she was aware that cocaine was in the Tahoe that she and

Garza attempted to retrieve in April 2002.

      We find these arguments unconvincing. First, the government is not required

to prove that the defendant knew all of the details of the conspiracy or participated

in each aspect of the conspiracy, but instead need only prove that the defendant knew

the essential objective and general scope of the conspiracy. United States v. McNair,

605 F.3d 1152, 1196 (11th Cir. 2010); United States v. Anderson, 326 F.3d 1319,

1329 (11th Cir. 2003). The Government presented evidence that Aracely personally

took the lead in arranging two major cocaine sales, involving a total of 211 kilograms

                                          22
of cocaine, to Alvin and Benjamin. That evidence is more than sufficient to

demonstrate that she knew the general nature and scope of the conspiracy: supplying

Alvin and Benjamin with large quantities of cocaine for distribution.

      Second, Aracely’s argument that the evidence is insufficient to demonstrate her

awareness of Garza’s drug dealings before Garza’s arrest fails because a defendant’s

knowing participation in a conspiracy may be proved through circumstantial

evidence. See McDowell, 250 F.3d at 1365 (upholding conspiracy conviction based

on circumstantial evidence). Aracely was married to Garza up until at least the time

of his arrest in 2002. She also attended the initial meeting with Garza, Benjamin, and

Alvin, after which Alvin and Benjamin began receiving approximately 11 kilograms

of cocaine every few weeks from Garza, which lasted for about a year. A witness at

trial testified that Aracely’s brother was the source of cocaine that was sold to Alvin

and Benjamin. In addition, Aracely accompanied Garza on repeated flights to

Alabama and New York during the period charged in the indictment. Some of those

flights occurred during the month before Garza was arrested in New York. On one

of the trips to Alabama, Aracely and Garza picked up the Tahoe that was to be taken

to New York and loaded with cocaine. While “[t]he inference of participation from

presence and association with conspirators alone does not suffice to convict[,] . . .




                                          23
such an inference is permissible in evaluating the totality of the circumstances.”

United States v. Perez-Tosta, 36 F.3d 1552, 1557 (11th Cir. 1994) (citations omitted).

      Not only did Aracely associate with the conspirators, but she also accompanied

Garza to the garage in New York, where the two attempted to retrieve the Tahoe that

Alvin testified was supposed to be loaded with fifty or more kilograms of cocaine.

It is unlikely that conspirators attempting to transport such a large quantity of drugs

would tolerate the presence of a mere bystander during such an important stage of the

crime. United States v. Baptista-Rodriguez, 17 F.3d 1354, 1374 (11th Cir. 1994)

(finding sufficient evidence to support conviction where it was “highly unlikely” that

conspirators smuggling drugs would have allowed the presence of a bystander during

smuggling operations). It is also worth noting that, after Garza and Aracely were

taken by police to a hospital following the attack in New York, they slipped away,

only to return to the garage and attempt to retrieve the cocaine-laden Tahoe. Flight

may be considered evidence of guilt. See United States v. Williams, 541 F.3d 1087,

1089 (11th Cir. 2008). And all of this occurred before Garza was arrested, at which

point Aracely quickly and seamlessly took the helm, arranging two massive cocaine

deals with Alvin and Benjamin. A jury could reasonably infer from Aracely’s smooth

and rapid transition into a leadership role that she already had an intimate

understanding of and practical familiarity with the details of the conspiracy. The

                                          24
evidence was more than sufficient to allow a reasonable factfinder to determine that

Aracely was aware of, and participated in, the conspiracy to possess with intent to

distribute approximately 315 kilograms of cocaine as charged in the indictment.

      Finally, even if, as Aracely claims, the Government established her personal

involvement only as to 211 kilograms of cocaine, that fact would not require reversal

of her conviction. Aracely was convicted for conspiracy to violate 21 U.S.C. §

841(b)(1)(A), which requires only five or more kilograms of cocaine to trigger the

highest statutory penalty. The two deals that Aracely personally directed involved

a total of 211 kilograms. Aracely’s challenge to her conviction for conspiracy to

possess with intent to distribute cocaine fails.

      Elda also challenges her conviction on Count One. She contends that the

evidence failed to prove that she joined the conspiracy charged in Count One. We

conclude that it did.

      Alvin Knox testified that Elda served as a translator for her mother during

conversations between Aracely and Alvin concerning drug deals and also translated

similar conversations between Benjamin and Aracely. Alvin testified that Elda

traveled with Aracely to Mobile to translate conversations concerning drugs. Because

of the content of those conversations, Alvin said, there was no way Elda would not

have known that the conversations concerned drug deals. According to Alvin, two

                                          25
drug transactions were arranged as a result of the conversations that Elda translated,

and those transactions involved a total of 211 kilograms of cocaine. The Government

also produced telephone records showing multiple calls between three phone numbers

subscribed to by Elda and phone numbers associated with Alvin. The evidence

considered as a whole was sufficient to allow a reasonable jury to conclude that Elda

knowingly and voluntarily joined the conspiracy charged in Count One. See United

States v. Toler, 144 F.3d 1423, 1428 (11th Cir. 1998) (noting that, once a drug

conspiracy has been shown to exist, “a defendant can be convicted even if his or her

participation in the scheme is ‘slight’ by comparison to the actions of other co-

conspirators”); see also Miranda, 425 F.3d at 959 (defendant may be convicted if she

knew the “essential nature of the conspiracy,” even if she did not participate in every

stage or know every detail) (quotation marks and citation omitted).

        C. The Record Supports Garza’s Count Two Money Laundering
                          Conspiracy Conviction.

      In a repeat of his challenge to his conviction on Count One, Garza challenges

his conviction on Count Two (conspiracy to launder money) on the ground that the

evidence at trial established two money laundering conspiracies, rather than the single

conspiracy charged in the indictment. He says the first conspiracy lasted from

January 2000 until it was ended by his arrest in April 2002. Garza concedes that the



                                          26
evidence presented at trial would support a conviction for conspiracy to launder

money involving the named defendants during that period, but he argues that

prosecution for that conspiracy is barred by the five year statute of limitations. See

18 U.S.C. § 3282(a). Garza claims that he had nothing to do with the second money

laundering conspiracy involving Aracely and her daughters, which he says began

after his arrest and lasted until December 2006.

      Garza did not raise this issue before the district court, so we review only for

plain error. Dennis, 237 F.3d at 1300. As we said earlier, “even if multiple

conspiracies arguably exist, there will be no variance if, viewing the evidence in the

light most favorable to the Government, a reasonable trier of fact could have found

beyond a reasonable doubt the existence of a single conspiracy.” Adams, 1 F.3d at

1584 (citation omitted). Garza again concedes the existence of a common goal,

disguising drug proceeds, and he also acknowledges that the nature of the underlying

scheme remained the same throughout the period alleged in the indictment. Garza

also admits that there was a substantial overlap of participants, but argues that he had

nothing to do with the money laundering that occurred after his arrest. A reasonable

jury could have found the existence of a single conspiracy spanning the period

charged in the indictment given the Government’s evidence, which Garza admits

showed a common goal, a consistent underlying scheme, and a substantial overlap in

                                          27
participants. No material variance existed between the indictment and the evidence

presented at trial. See Anderson, 326 F.3d at 1328 (11th Cir. 2003) (holding that no

material variance existed when a reasonable fact finder could have found the

existence of a single conspiracy).

      Garza in essence argues that his co-conspirators carried on without him after

he was incarcerated.    At its core, his argument is apparently either that his

incarceration ended the original conspiracy, after which his co-conspirators reunited

without him in an attempt to achieve the same goal in the same way, or that the same

conspiracy rolled along the whole time but his incarceration resulted in his

withdrawal from it. Under either characterization, Garza’s argument fails. See

Richardson, 532 F.3d at 1286 (citation omitted) (“A conspiracy is presumed to

continue until its objectives have been abandoned or accomplished.”); Gonzalez, 940

F.2d at 1427.

      Further, Garza’s claim that he had nothing to do with Aracely after his

incarceration is discredited by Alvin’s testimony that Garza collected payment in

2004 on a debt that Alvin owed to Aracely. That testimony, viewed in the light most

favorable to the Government, would allow a reasonable jury to determine that Garza’s

association with Aracely and her criminal activities did not end when he was

incarcerated.

                                         28
            D. The Record Supports Aracely and Elda’s Count Two
                 Money Laundering Conspiracy Convictions.

      Aracely and Elda contend that the evidence is insufficient to sustain their

Count Two convictions for conspiracy to launder money, in violation of 18 U.S.C. §§

1956(a)(1)(B)(i) and (h). To establish the offense of concealment money laundering

under 18 U.S.C. § 1956(a)(1)(B)(i), the government must demonstrate that:

      (1) the defendant conducted or attempted to conduct a financial
      transaction; (2) the transaction involved the proceeds of a statutorily
      specified unlawful activity; (3) the defendant knew the proceeds were
      from some form of illegal activity; and (4) the defendant knew a purpose
      of the transaction was to conceal or disguise the nature, location, source,
      ownership, or control of the proceeds.

United States v. Miles, 290 F.3d 1341, 1355 (11th Cir. 2002) (citation omitted). To

convict a defendant of conspiracy to commit concealment money laundering, the

government must prove that: (1) an agreement existed between two or more persons

to violate the law, in this case 18 U.S.C. § 1956(a)(1)(B)(i); and (2) the defendant,

knowing the unlawful plan, voluntarily joined the conspiracy. See United States v.

Johnson, 440 F.3d 1286, 1294 (11th Cir. 2006) (stating elements necessary for

conviction under 18 U.S.C. § 1956(a)(1)(A)(i)). Proof of an overt act is not required

for conviction of conspiracy to commit money laundering. United States v. Hall, 349

F.3d 1320, 1323-24 (11th Cir. 2003).




                                          29
      In defending the convictions, the Government relies on evidence that the

Defendants worked together to create phony businesses to hide the proceeds of their

drug trafficking. Aracely and Elda argue that the Government failed to offer

sufficient evidence that the businesses’ transactions involved proceeds of drug

trafficking. We disagree.

      Proof that the funds underlying a conviction for conspiracy to commit money

laundering were drug proceeds may be established by circumstantial evidence.

United States v. Frazier, 605 F.3d 1271, 1282 (11th Cir. 2010). Furthermore, “[t]he

government need not prove that the funds came from a specific illegal action.” Id.

      The evidence at trial established that the Defendants received large amounts

of cash in payment for the cocaine that they provided Alvin and Benjamin. The

evidence further established that Custom Clay Products, a business associated with

the Defendants, did not file income tax returns between 2000 and 2006, despite filing

highway use tax forms indicating that it had trucks on the road during that period.

Agent Henken, who specializes in money laundering investigations, testified that he

would have expected to see tax filings indicating the revenue generated by the

business’s activities.

      San Francisco Warehouse, another business associated with the Defendants,

did not file any tax returns from 2000 through 2006. A 2007 Schedule C filing for

                                         30
San Francisco Warehouse listed gross income for the business, but did not list any

business expenses indicating that it had purchased inventory to sell. Agent Henken

testified that the lack of any records of the cost of goods sold made it seem as if San

Francisco Warehouse was just given things to sell. Henken also testified that he did

not find totals of accounts receivable or other accounting records that would be

expected in a functioning business.

      Agent Henken noted irregular influxes of unexplained cash into San Francisco

Warehouse just before the company made large payments, such as payments for the

furniture purchases, that were the basis of some of the substantive money laundering

counts. According to Henken, that pattern of activity was consistent with what he had

observed in investigating other businesses that were fronts for illegal activity.

Henken’s testimony, viewed in the light most favorable to the Government, was

sufficient to allow a reasonable jury to conclude, as this jury did conclude, that the

businesses’ transactions involved proceeds of the Defendants’ drug distribution.

Brown, 415 F.3d at 1270. Cf. United States v. Johnson, 440 F.3d 1286, 1291 (11th

Cir. 2006) (listing “highly irregular features of the transaction” and “expert testimony

on practices of criminals” among types of evidence that may be considered in

determining if other elements of money laundering have been met) (quoting United

States v. Garcia-Emanuel, 14 F.3d 1469, 1476 (10th Cir. 1994)).

                                          31
      Aracely and Elda also contend that their money laundering conspiracy

convictions must be set aside because the Government failed to prove that they

conspired to launder the “profits,” as opposed to the “gross receipts,” of an unlawful

activity as required by United States v. Santos, 553 U.S. 507, 128 S. Ct. 2020 (2008).

Because Aracely and Elda did not raise this argument before the district court, our

review is only for plain error. Dennis, 237 F.3d at 1300.

      Aracely and Elda’s reliance on Santos is misplaced. In United States v.

Demarest, 570 F.3d 1232, 1242 (11th Cir. 2009), cert. denied, 130 S. Ct. 421 (2009),

we explained that Santos has limited precedential value, limited to a holding that the

gross receipts of an unlicensed gambling operation were not “proceeds” under section

1956. Id. Like the defendant in Demarest, Aracely and Elda were accused of

laundering and conspiring to launder the proceeds of illegal drug trafficking. Thus,

Santos is not controlling, and the Government was not required to show that they

laundered the profits of a criminal operation. See Demarest, 570 F.3d at 1242.

Consequently, there was no error, much less plain error.

                E. The Substantive Money Laundering Counts.

      Garza argues that the evidence was insufficient to sustain his convictions on

Counts Three and Four (the purchase of the cashier’s checks by Ward with drug

money) because he was not personally involved in the purchase of either the $9,000

                                          32
or the $3,000 cashier’s check. Garza’s argument falls short because co-conspirator

liability laid out in Pinkerton v. United States, 328 U.S. 640, 66 S. Ct. 1180 (1946),

supports his conviction. Under Pinkerton, “[e]ach party to a continuing conspiracy

may be vicariously liable for substantive criminal offenses committed by a

co-conspirator during the course and in the furtherance of the conspiracy,

notwithstanding the party’s non-participation in the offenses or lack of knowledge

thereof,” so long as “the substantive crime was a reasonably foreseeable consequence

of the conspiracy.” United States v. Mothersill, 87 F.3d 1214, 1218 (11th Cir. 1996)

(quotation marks and citation omitted). Garza’s counsel conceded at trial that a

Pinkerton instruction was appropriate and one was given, limited solely to Garza.

      Our review of the record persuades us that the evidence was sufficient to

sustain Garza’s substantive money laundering convictions. See United States v.

Tokars, 95 F.3d 1520, 1539 (11th Cir. 1996).

      Aracely challenges her convictions on Counts Six, Seven, Nine, Eleven,

Sixteen, and Twenty through Twenty-two, arguing that the Government failed to

prove that those transactions involved the proceeds of drug trafficking. Each of those

counts involved a purchase of furniture by San Francisco Warehouse. As we have

already explained, the evidence presented would allow a reasonable jury to determine

that San Francisco Warehouse was not a functioning, legitimate business, but instead

                                         33
served as a front to disguise drug distribution proceeds. In fact, Agent Henken

specifically testified to his opinion that the furniture purchases were money

laundering transactions, and he based that in part on the unexplained, irregular

influxes of cash into San Francisco Warehouse, which did not appear to be a

legitimately functioning business, just before major furniture purchases. That

evidence was sufficient to allow a reasonable jury to conclude that those transactions

involved the proceeds of drug trafficking.

      Aracely also challenges the sufficiency of the evidence supporting her

convictions on Counts Eight, Twelve through Fifteen, Seventeen, and Eighteen. Each

of those counts charged her with substantive money laundering based on cash

deposits made between 2000 and 2006 to one of the six bank accounts held in her

name. Once again, Aracely argues that the Government failed to show that those

transactions involved the proceeds of drug distribution. Again, we disagree.

      The Government presented evidence that Aracely was involved in drug

distribution and that she received large amounts of cash in exchange for the drugs she

sold. Agent Henken analyzed the Defendants’ bank records and testified that Aracely

had six accounts in her name between 2000 and 2006, into which she made sporadic

cash deposits in non-recurring amounts. Henken testified that those large cash




                                         34
deposits were followed by large checks or wire transfers out of the account, a pattern

indicative of money laundering.

      The Government also offered evidence that during every year between 2001

and 2006, Aracely made deposits far in excess of her reported adjusted gross income

for that year. In fact, between 2000 and 2006, she made cash deposits totaling

$216,626 into her bank accounts, while reporting only $83,243 in adjusted gross

income. Given Aracely’s involvement in drug trafficking, the fact that her cash

deposits far exceeded her legitimate income, and the unusual pattern of banking

activity, a reasonable jury could conclude that the cash deposits at issue in Counts

Eight, Twelve through Fifteen, Seventeen, and Eighteen involved proceeds of drug

distribution.   See Frazier, 605 F.3d at 1282 (lack of legitimate income is

circumstantial evidence that funds involved in transaction were drug proceeds);

United States v. Blackman, 904 F.2d 1250, 1257 (8th Cir. 1990) (expert testimony on

habits of criminals, evidence of defendant’s involvement in drug trafficking, and lack

of legitimate income are sufficient to sustain jury’s determination that transaction

involved proceeds from drug trafficking).

      Aracely also challenges her money-laundering convictions on Counts Three

through Five. Those convictions were based on the two cashier’s checks–for $9,000

and $3,000–purchased by Travis Ward in the names of Jesus and Irma Garza and

                                         35
ultimately endorsed by Aracely and deposited into one of her bank accounts. The

next day, Aracely wrote a counter check for $12,000, drawn out of that same account,

and cashed it. Again, Aracely contends that the Government failed to demonstrate

that those transactions involved proceeds of drug distribution. That argument fails

because Ward testified that drug proceeds were used to purchase the cashier’s checks

totaling $12,000.5 This evidence is sufficient to affirm her conviction on these

counts.

       Elda argues that the evidence is insufficient to sustain her convictions on

Counts Ten and Nineteen. Those two counts charged her with money laundering

based on deposits of cash into one of her two bank accounts. Specifically, Count Ten

charged that Elda committed concealment money laundering in violation of §

1956(a)(1)(B)(i) by making a $7,700 cash deposit on June 13, 2005. Count Nineteen

charged that she committed the same offense by making a cash deposit of $5,000 on

August 16, 2006. Elda argues that the evidence is insufficient to demonstrate that the

deposits involved the proceeds of illegal activity.

       “Proof that . . . funds were drug proceeds may be established by circumstantial

evidence.” Frazier, 605 F.3d at 1282 (citing Blackman, 904 F.2d at 1257). The


       5
        As with her money laundering conspiracy conviction, Aracely challenges her substantive
money laundering convictions under Santos, 553 U.S. 507, 128 S. Ct. 2020 (2008). These arguments
merit no further discussion.

                                              36
Government presented evidence that Elda was involved in drug distribution and that

there were large amounts of cash involved in the sale of those drugs.                          The

Government also introduced into evidence Elda’s tax returns, showing that in 2005,

Elda reported income in the amount of $9,100 from her work at Custom Clay

Products, and that in 2006, she reported an income of $11,050 from Ochun

Transportation. The Government presented evidence that Custom Clay’s trucks were

used to transport drugs. The Government also presented evidence that Elda had made

$700 per week while at Ochun, approximately three times the amount she had

reported to the IRS. Further, the Government presented evidence that neither of these

two businesses filed corporate income tax returns, lending credence to the

Government’s contention that these businesses were merely fronts for the money

laundering scheme. There was no evidence that Elda had a source of income other

than these companies in either 2005 or 2006.6 Given Elda’s involvement in drug

       6
          On cross-examination, Elda’s counsel asked Agent Henken, “if she was taking a vacation
with two of her sisters and each one paid $2,500 in cash to her to put in the bank, to write a check
to Disney World in Orlando, there’s nothing wrong with that, is there?” (Dkt. 170 at 660-61).
Henken replied that such a scenario would be legal. (Id. at 661). Elda contends that Henken’s
answer is evidence that the deposit charged in Count Ten was not drug proceeds. Elda also contends
that the fact that Elda purchased a car on the day after the Count Nineteen deposit is also evidence
that the funds were not drug proceeds. (Appellant Elda’s Br. at 29). We disagree. The jury weighed
the evidence and determined that the Government’s evidence outweighed Elda’s alternative theories.
We note that given the overwhelming testimony that Elda’s family was in the drug smuggling
business, it is not hard to reason that any money Elda may have received from her family for a trip
to Disney World was drug proceeds. Furthermore, the purchase of a car is a prime example of
money laundering and the fact that Elda may have been planning on purchasing a car does is not
indicative of the source of the money.

                                                37
trafficking and the fact that her income was derived from companies associated with

her family’s money laundering scheme, a reasonable jury could conclude that the cash

deposits at issue in Counts Ten and Nineteen involved proceeds of drug distribution.

See id.

                                   F. Sentencing.

      Finally, Aracely and Elda challenge their sentences. We use a two-step process

when reviewing sentences, and we review only for an abuse of discretion. United

States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). First, we “ensure that the

district court committed no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.”

Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). “If we find the

sentence procedurally sound, the second step is to review the sentence’s ‘substantive

reasonableness’ under the totality of the circumstances, including ‘the extent of any

variance from the Guidelines range.’” Shaw, 560 F.3d at 1237 (quoting Gall, 552

U.S. at 51, 128 S. Ct. at 597). When deciding upon a sentence, “[t]he district court

must evaluate all of the § 3553(a) factors” and consider each convicted person as an

                                         38
individual and each case as unique. Shaw, 560 F.3d at 1237–38. Finally, “[r]eview

for reasonableness is deferential.” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). “[W]hen the district court imposes a sentence within the advisory

Guidelines range, we ordinarily will expect that choice to be a reasonable one.” Id.

Aracely’s challenges her 240-month sentence for procedural error. She contends that

the district court erred in applying a three-level enhancement after finding that she

qualified as a manager or supervisor in a criminal activity that “involved five or more

participants or was otherwise extensive.” See U.S.S.G. § 3B1.1(b) (2008). We

review a sentencing court’s determination of a defendant’s role in the crime only for

clear error. United States v. Jennings, 599 F.3d 1241, 1253 (11th Cir. 2010).

      Ample evidence demonstrated that the criminal activity involved five or more

participants, including Aracely, Elda, Belinda, Alvin, and Benjamin. See United

States v. Caraballo, 595 F.3d 1214, 1232 (11th Cir. 2010) (person being sentenced

is counted in number of participants for purposes of § 3B1.1). Furthermore, the

evidence established that, at a minimum, Aracely managed or supervised Elda and

Belinda, both of whom traveled with her and served as translators for her. See

U.S.S.G. § 3B1.1, cmt. n.2 (to qualify for enhancement, defendant “must have been

the organizer, leader, manager, or supervisor of one or more other participants”). The

district court did not clearly err in applying the § 3B1.1(b) enhancement.

                                          39
      Finally, Aracely contends that her 240-month sentence is substantively

unreasonable. Aracely argues that she deserved a more lenient sentence because of

her lack of criminal history and because she did not get involved with the crime until

she fell in with Garza. Given a total offense level of 43 and a criminal history

category of I, Aracely’s guidelines range was life imprisonment, see U.S.S.G. Ch. 5

Pt. A, but the district court determined that was too high. At the same time, however,

the court determined that a substantial sentence was called for because of the

seriousness of the crimes and the extent of Aracely’s involvement. Accordingly, the

district court imposed a sentence of 240 months in prison, below the guidelines

sentence of life imprisonment. Because that below-guidelines sentence is not outside

the range of reasonableness, the district court’s sentencing decision was not an abuse

of discretion.

      Elda challenges her 120-month sentence for reasonableness. Elda does not

argue that the district court improperly calculated her guideline range of 292-365

months. At her sentencing, Elda’s counsel acknowledged that she was responsible

for 109 kilograms of cocaine. (Dkt.181 at 2-3.) Under 21 U.S.C. § 841(b)(1)(A), a

person convicted of a crime involving more than five kilograms of cocaine faces a

mandatory minimum sentence of ten years imprisonment.             The district court

determined that the guidelines range was too high given her role in the conspiracy and

                                         40
sentenced Elda to twenty-four months more than the mandatory minimum sentence.

In our view, this is not unreasonable. Because her below-guidelines sentence is not

unreasonable, the district court’s sentencing decision was not an abuse of discretion.

                                IV. CONCLUSION

      Ramon Garza Jr.’s convictions and sentences are AFFIRMED. Aracely

Lopez’s convictions and sentences are AFFIRMED. Elda Lopez’s convictions and

sentences are AFFIRMED.

      AFFIRMED.




                                         41